                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA
                                                          Case No. 3:20-CR-21
          v.
                                                          JUDGE VARLAN
  ANMING HU


         NOTICE OF INTENT TO OFFER SELF-AUTHENTICATING RECORDS

        The United States of America, by Francis M. Hamilton III, Acting United States Attorney

 for the Eastern District of Tennessee, hereby provides notice of its intent to introduce self-

 authenticating records pursuant to Fed. R. Evid. 902(11) and (13).

        The United States anticipates introducing employment-related records from the

 University of Tennessee, Knoxville (“UTK”), that were provided pursuant to a grand jury

 subpoena. The United States also anticipates introducing records from the Jet Propulsion

 Laboratory (“JPL”) regarding payments made related to invoices submitted by UTK.

        The United States intends to authenticate these UTK and JPL records pursuant to

 certifications executed by a UTK employee and a JPL employee respectively, pursuant to Fed. R.

 Evid. 902(11) and (13).

        Respectfully submitted on June 2, 2021.

                                                       FRANCIS M. HAMILTON III
                                                       ACTING UNITED STATES ATTORNEY


                                               By:     s/ Casey T. Arrowood
                                                       Assistant United States Attorney
                                                       TN BPR No. 038225
                                                       800 Market Street, Suite 211
                                                       Knoxville, TN 37902
                                                       (865) 545-4167
                                                       Casey.Arrowood2@usdoj.gov



Case 3:20-cr-00021-TAV-DCP Document 98 Filed 06/02/21 Page 1 of 1 PageID #: 723
